NOT FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS                              FILED
                           FOR THE NINTH CIRCUIT                                JUN 16 2015

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

KIRK L. WILLIAMS,                                No. 13-35343

              Petitioner - Appellant,            D.C. No. 3:10-cv-00070-ST

  v.
                                                 MEMORANDUM*
MARK NOOTH,

              Respondent - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                       Argued and Submitted October 7, 2014
                                Portland, Oregon

Before:       KOZINSKI, FERNANDEZ and FISHER, Circuit Judges.

       1. The district court properly dismissed petitioner’s ineffective assistance of

counsel claim as procedurally defaulted. Petitioner can’t overcome the procedural

default based on Martinez v. Ryan, 132 S. Ct. 1309 (2012), because he didn’t




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                page 2
receive ineffective assistance during post-conviction proceedings, see Woods v.

Sinclair, 764 F.3d 1109, 1137 (9th Cir. 2014).

      Post-conviction counsel was ineffective only if it “amounted to

incompetence” not to argue that direct-appeal counsel was ineffective for failing to

pursue a Southard-type claim. Harrington v. Richter, 131 S. Ct. 770, 788 (2011).

In evaluating the strength of that argument, reasonable post-conviction counsel

would have known that the Oregon Supreme Court hadn’t even granted review in

Southard when direct-appeal counsel filed his brief, and that we “do[] not mandate

prescience, only objectively reasonable advice under prevailing professional

norms.” Sophanthavong v. Palmateer, 378 F.3d 859, 870 (9th Cir. 2004); see also

Lowry v. Lewis, 21 F.3d 344, 346 (9th Cir. 1994). Accordingly, reasonable post-

conviction counsel could have viewed an attack on direct-appeal counsel’s

effectiveness as a “weaker issue[]” with “little or no likelihood of success.” Miller

v. Keeney, 882 F.2d 1428, 1434 (9th Cir. 1989).


      2. The district court also properly dismissed as procedurally defaulted

petitioner’s claim regarding the sufficiency of the indictment, because petitioner

failed to “fairly present his federal claim” to the Oregon Supreme Court. Peterson

v. Lampert, 319 F.3d 1153, 1154 (9th Cir. 2003) (en banc). Petitioner “raised both
                                                                                 page 3
the state and federal issues in his briefing before the court of appeals, but then

omitted the federal issue before the Oregon Supreme Court.” Id. at 1159. As such,

“there is reason to conclude that such omission [was] a strategic choice by counsel

not to present the federal issue in hopes of convincing the Oregon Supreme Court

. . . to grant review.” Id.


       3. Petitioner’s claim that the state court admitted prejudicial evidence can’t

provide a basis for habeas relief because “[the Supreme Court] has not yet made a

clear ruling that admission of irrelevant or overtly prejudicial evidence constitutes

a due process violation sufficient to warrant issuance of the writ.” Holley v.

Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009). The state court’s admission of

the allegedly prejudicial evidence therefore didn’t result in a decision that was

“contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C.

§ 2254(d)(1).


       AFFIRMED.